—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered October 22, 1996, convicting defendant, after a jury trial, of rape in the first degree, sexual abuse in the first degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent terms of 7 to 21 years, 2Vs to 7 years and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given the victim’s background and her use of drugs and alcohol at the time of the crime, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations.
The court’s Sandoval ruling, permitting limited questioning concerning defendant’s murder conviction, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Ellerin, Wallach, Rubin and Buckley, JJ.